Citation Nr: 1822781	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-35 042	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the right hand. 

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the left hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971 and from October 1972 to July 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran initially requested a Board hearing via videoconference in his September 2014 Substantive Appeal (VA Form 9).  In an October 2017 letter, the Veteran was notified of the time and place of his scheduled December 2017 Board hearing.  As discussed in more detail below, the Veteran withdrew the present appeal in writing prior to the scheduled hearing.  Therefore, the request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2017).


FINDING OF FACT

In December 2017, the Veteran submitted a written statement requesting to withdraw his service connection claims for peripheral neuropathy of the right and left lower extremities and claims to reopen entitlement to service connection for peripheral neuropathy of the right and left hands.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for peripheral neuropathy of the right and left hands have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  Id. 

The Veteran submitted a written statement in December 2017 indicating that he wished to withdraw his appeal on the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  He also requested that VA stop developing his appeal for peripheral neuropathy.  Additionally, the Veteran's representative also contended in a March 2018 written statement that the Veteran wanted to withdraw his appeal for peripheral neuropathy of the upper and lower extremities.  The record shows that the only issues in appellate status in his case are the claims of entitlement to service connection for peripheral neuropathy of the right and left lower extremities and claims to reopen entitlement to service connection for peripheral neuropathy of the right and left hands.  Thus, there are no allegations of errors of fact or law for appellate consideration.  38 C.F.R. § 20.202 (2017).  The Board does not have jurisdiction to review these claims and the appeal is therefore dismissed.



ORDER

The issue of entitlement to service connection for peripheral neuropathy of the right lower extremity is dismissed.  

The issue of entitlement to service connection for peripheral neuropathy of the left lower extremity is dismissed.  

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the right hand is dismissed. 

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the left hand is dismissed. 




_________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


